Citation Nr: 1420532	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002) for additional thyroid disability due to treatment by the Department of Veterans Affairs (VA).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  In April 2011, the Board remanded claim to the Agency of Original Jurisdiction (AOJ) for additional development. 

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Board notes that no additional, relevant records have been associated with his electronic folder in Virtual VA and VBMS. 


FINDING OF FACT

The evidence of record does not establish that the Veteran has additional thyroid disability resulting from VA treatment.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to 38 U.S.C.A.§ 1151 , for additional thyroid disability due to VA treatment, are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

VA's notice requirements were met in an April 2011 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for compensation benefits pursuant to 38 C.F.R. § 1151, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Although the notice was not provided prior to the March 2007 rating decision, this timing error was cured by the readjudication of the claim and issuance of the March 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the Board finds that the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Board notes that the Veteran's service treatment records and military personnel records have been obtained, along with all identified and available post-service treatment records.

This appeal arises from the Veteran's contention that he has an additional thyroid disability as a result of careless and negligent treatment that he received at the Philadelphia VA Medical Center (VAMC) in the late 1970s/early 1980s.  See March 2011 Informal Hearing Presentation.  Although a 1974 VA Hospital Summary is of record, no other VA treatment records from this time period are available.  The AOJ requested the records from the VAMC with specific instructions to recall the records if they had been retired.  See, e.g., a November 2011 records request.  In January 2012, the VAMC responded and indicated that it had no records responsive to the AOJ's request.  The AOJ notified the Veteran that it was unable to obtain the records and issued a Formal Finding of Unavailability in March 2012.  The Veteran's representative argues that the AOJ should attempt to obtain these records from the National Personnel Records Center (NPRC) and Records Management Center (RMC).  See January 2013 Informal Hearing Presentation.  Although these facilities store military service records and medical treatment records of military retirees, they do not store VA treatment records.  Hence, a remand for such a request would constitute no more than a fishing expedition and would be a waste of scarce VA resources.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition).  The Board finds that the AOJ's actions, as described above, satisfied VA's duty to assist the Veteran in this matter. 

The Board notes the Veteran has not been provided with a VA examination or medical opinion regarding this matter.  Under the VCAA, VA must provide an examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, however, there is no competent and credible evidence indicating that the Veteran has an additional thyroid disability as a result of VA treatment.  The 1974 VA Hospital Summary indicates that he had a history of thyroid dysfunction that pre-dated VA treatment.  More recent VA treatment records reflect continuing thyroid dysfunction.  As explained below, there is no competent and credible evidence indicating that the Veteran has additional thyroid disability related to VA treatment.  As such, there is no basis for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 and a VA examination is not warranted. 

Finally, it is noted that the Board remanded the claims for additional development in April 2011.  The AOJ sent the Veteran a VCAA notice letter in April 2011 and attempted to obtain any existing VA treatment records from the Philadelphia VAMC dated in the late 1970s and early 1980s.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

As noted, this appeal arises from the Veteran's contentions that he has an additional thyroid disability resulting from treatment he received at the Philadelphia VAMC in the late 1970s and early 1980s.  

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151.

VA regulations provide that benefits under 38 U.S.C.A. § 1151(a) for claims received by VA on or after October 1, 1997, as in this case, for additional disability due to hospital care, medical or surgical treatment, examination, require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361.

If additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability.  See 38 C.F.R. § 3.361(c)(1).

In this case, as discussed at length above, the Veteran's records from the Philadelphia VAMC dated in the late 1970s and early 1980s are unavailable.  A 1974 VA Hospital Summary reflects that the Veteran was admitted with a history of hyperthyroidism that had been treated by a local physician with Tapazole without much relief of symptoms and some drowsiness.  He had stopped taking his medication one month prior to his admittance, and was complaining of a variety of symptoms, including perspiration, being hot all the time, hair loss, change in hair texture, and short temperament.  On physical examination, his thyroid was diffusely enlarged with the right lobe somewhat greater than the left lobe.  An endocrinology consultation and radioisotope consultation were ordered and the Veteran was found to be "thyrotoxic" with diffusely enlarged gland.  The diagnosis was thyrotoxicosis secondary to Grave's disease.  He was treated with Tapazole and Propranolol and given radio-active iodine.  It was noted that he tolerated all medications well, was in an approved condition, and would be followed by the endocrinology clinic.  

A February 2003 VA primary care consultation note reflects that the Veteran had a history of hypothyroidism and was taking Synthroid.  A March 2006 VA gastroenterology consultation report notes that the Veteran had a past medical history significant for hyperthyroidism.  

The Board notes that the Veteran, as a layperson, is competent to report his observations with regard to his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this case, however, the Veteran's specific allegations are unclear.  As the Board noted in its April 2011 decision, the claim was initially characterized as a claim for service connection.  Only after his representative raised the argument in his March 2011 Informal Hearing Presentation, did it become apparent that the Veteran was seeking compensation under 38 U.S.C.A. § 1151.  His representative stated that "[t]he Veteran claims that his treatment was careless and negligent and resulted in him now having a thyroid condition."  It remains unclear; however, what additional thyroid condition the Veteran is claiming resulted from VA treatment.  

The evidence reflects that he had a history of hyperthyroidism and Graves' disease, which was treated at VA using Tapazole and radio-active iodine.  He apparently responded well to the medication.  More recent VA treatment records reflect that he is taking Synthroid.  The record reflects that he had thyroid dysfunction prior to VA treatment and continues to have thyroid dysfunction.  He has not specified what additional thyroid condition or symptomatology resulted from VA treatment and it is not apparent from the record.  Since an additional thyroid disability is not shown, the Board need not address whether there is evidence of any carelessness, negligence, lack of proper skill, error in judgment or fault on the part of VA, or the occurrence of any event that was not reasonably foreseeable. 

Under these circumstances, the Board concludes that the criteria for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional thyroid disability are not met; hence, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional thyroid disability due to treatment by VA is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


